Exhibit 10.1

EA Bonus Plan

Addendum

FY13 Bonus Formula

Subject to all other terms and conditions of the EA Bonus Plan (“Plan”)*, those
Plan Participants who have been specifically identified by Electronic Arts Inc.
(the “Company”) as eligible to receive a discretionary bonus pursuant to the
terms of this Addendum shall have such bonus determined as follows:

 

1. Additional Eligibility Criteria, If Any:

n/a (see Plan eligibility criteria)

 

2. Fiscal Year 2013 Bonus Pool

Funding for a Company-wide bonus pool (“Bonus Pool”) for Fiscal Year 2013 will
be approved, on a discretionary basis, by the Executive Compensation and
Leadership Committee of the Company’s Board of Directors (the “Committee”).

 

3. Bonus Awards for Eligible Participants Other than the Chief Executive Officer
(“CEO”)

 

Bonus
Component(s)

  

Weight

 

Performance Measure(s)

  

Measurement

Period(s)

Company Performance    20%   EA’s external guidance targets for Non-GAAP
Earnings Per Share and Non-GAAP Net Revenue    Fiscal Year 2013 Business Unit
Performance    80%   The achievement of measurable business objectives,
including, but not limited to, business unit financial and operational
performance metrics, profit and revenue targets    Fiscal Year 2013

The Company Performance component is funded based on the Company’s performance
against Non-GAAP Earnings Per Share and Non-GAAP Revenue targets for the
Measurement Period.

The Business Unit Performance component is funded at the discretion of the
Committee.

 

  a. Allocation of Bonus Pool Funding To Business Units:

Following the completion of the Measurement Period, Company management will
allocate, at its discretion, a percentage of the Bonus Pool funding to each
business unit. Such allocation will be based upon the achievement of measurable
business unit objectives or such other factors as Company management deems
relevant to the business unit’s performance.

Subject to local laws, rules and regulations, Company management may also
allocate, at its discretion, a percentage of any approved Bonus Pool funding to
business units for the payment of bonus awards to selected Participants at any
time prior to the end of the Measurement Period (“Mid-Year Bonus Awards”).



--------------------------------------------------------------------------------

  b. Individual Bonus Award Payouts:

Annual Bonus Award payouts: in most circumstances, Annual Bonus Award payouts
will be determined based upon an assessment of:

 

  (1) the Participant’s target bonus amount;

 

  (2) the percentage of the Bonus Pool allocated to a Participant’s business
unit; and

 

  (3) the Participant’s Individual Achievement Factor, as determined by the
Participant’s manager.

The Individual Achievement Factor is a multiplier (generally ranging from zero
to 200%) which takes into account the Participant’s contributions to the Company
for the fiscal year relative to individual performance expectations.

Mid-Year Bonus Award payouts: Subject to local laws, rules and regulations, some
Participants may receive a Mid-Year Bonus Award payout. Mid-Year Bonus Awards
may be either: (1) in addition to; or (2) in place of, all or part of a
Participant’s Annual Bonus Award. The actual earning and payout of a Mid-Year
Bonus Award is discretionary and may be based on factors such as the achievement
of short-term performance goals, outstanding individual accomplishments or such
other terms and conditions as may be determined at the discretion of Management
and/or the Committee.

Where applicable, the Committee will approve individual Participant bonus award
payouts.

 

4. Bonus Awards for the CEO:

 

Bonus
Component(s)

  

Weight

 

Performance Measure(s)

  

Measurement

Period(s)

Financial

Performance

   75%   Non-GAAP Earnings Per Share, Non-GAAP Net Revenue, Non-GAAP Digital
Revenue, and PopCap profit and revenue targets    Fiscal Year 2013 Individual
Performance    25%   The achievement of measurable business objectives,
including, but not limited to, strategic and operational performance metrics   
Fiscal Year 2013

The Financial Performance component is funded based on the Company’s performance
against Non-GAAP Earnings Per Share, Non-GAAP Revenue, Non-GAAP Digital Revenue
and PopCap profit and revenue targets for the Measurement Period.

The Individual Performance component is funded at the discretion of the
Company’s Board of Directors.

Annual Bonus Award payout: An Annual Bonus Award payout for the CEO will be
determined based upon an overall assessment of the following:

 

  (1) the CEO’s target bonus amount;

 

  (2) the funding of the Financial Performance and Individual Performance
components;

 

  (3) the Company’s relative total stockholder return (“TSR”) for Fiscal Year
2013 as compared to those companies in the NASDAQ-100 Index on April 1, 2012
(the “NASDAQ-100”).

The Company’s relative TSR will determine an overall bonus multiplier to be
applied to the CEO’s bonus, ranging from 50% to 150%, with the multiplier
percentage to be determined as follows:

 

  •  

TSR for Fiscal Year 2013 for each company in the NASDAQ-100 will be calculated
as the percentage change in the average closing stock price of the company for
the last 90 days of Fiscal Year 2013 as compared to the average closing stock
price of the company for the first 90 days of Fiscal Year 2013.



--------------------------------------------------------------------------------

  •  

To determine the Company’s relative TSR percentile ranking, the TSR for Fiscal
2013 of each company in the NASDAQ-100 will be ranked from the highest (100th
percentile) to lowest (1st percentile) according to each company’s respective
TSR as determined above.

 

  •  

The TSR multiplier will be determined based on the relative TSR percentile
ranking of the Company within the rankings of the companies in the NASDAQ-100,
as follows:

 

    

Company’s TSR

Percentile Ranking

  

TSR Multiplier for CEO Bonus

MAXIMUM    77th percentile or greater    150%    61st to 76th percentile    100%
plus 3% for each percentile over 60th TARGET    60th percentile    100%    36th
to 59th percentile    100% minus 2% for each percentile under 60th MINIMUM   
35th percentile or less    50%

The Company’s Board of Directors will approve the Annual Bonus Award payout for
the CEO after assessing the factors set forth above, and has discretion to
increase or decrease the final bonus payout based on any such other factors it
deems applicable, provided that the final bonus payout shall not exceed 200% of
the CEO’s Fiscal Year 2013 target bonus amount.

 

5. Payment Schedule:

 

  1. Annual Bonus Awards will be paid as soon as administratively practicable
following the completion of the Measurement Period and the Committee’s approval
of the Bonus Pool.

 

  2. Mid-Year Bonus Awards: Mid-year Bonus Awards will be paid in accordance
with the specific terms and conditions applicable to such awards.

* Including, but not limited to: (1) the Plan Participant must be actually
employed by EA or one of its subsidiaries or affiliates on the date that each
payment is made pursuant to the Plan in order to earn the right to receive each
such payment, (2) except where otherwise required by local law, at any time
until the date that bonuses are paid under the Plan, the individual must not
have (i) violated any provision of EA’s Code of Conduct, any other written EA
policy and any law, rule or regulation applicable to EA and EA employees, or
(ii) entered into an employment termination or separation agreement (not
including agreements entered into in connection with the commencement or
continuation of employment), and (3) eligibility to receive a bonus calculated
pursuant to this Addendum does not guarantee the payment of any bonus for a
specific Performance Period, nor does it guarantee employment for any specific
period of time. Capitalized terms in this Addendum shall have the meanings set
forth in the Plan, except where such terms are separately defined in this
Addendum.